Title: From Thomas Jefferson to William Carmichael, 20 June 1786
From: Jefferson, Thomas
To: Carmichael, William



Dear Sir
Paris June 20. 1786.

My last to you was of the 5th. of May by Baron Waltersdorff. Since that I have been honoured with yours of Apr. 13. May 16. and 18. The present covers letters to Mr. Lamb and Mr. Randall informing them that the demands of Algiers for the ransom of our prisoners and also for peace is so infinitely beyond our instructions that we must refer the matter back to Congress, and therefore praying them to come on immediately. I will beg the favor of you to forward these letters. The whole of this business therefore is suspended  till we receive further orders, except as to Mr. Barclay’s mission. Your bills have been received and honored. The first naming expressly a letter of advice, and more coming, it was refused till the receipt of your letter to me in which you mentioned that you had drawn two bills. I immediately informed Mr. Grand, who thereupon honoured the bill.
I have received no public letters of late date. Through other channels I have collected some articles of information which may be acceptable to you. I find that all the states had come into the impost except N. York whose assembly were then sitting and it was thought would adopt it. N. Hampshire, Massachusetts, Rho. isld., New Jersey, Delaware and Virginia have agreed to confer on Congress the regulation of their trade, and lest this disjointed method of proceeding should fail of it’s effect, the latter has appointed commissioners and invited the other states to do the same to meet and settle an article of Confederation for this purpose. Virginia has declared Kentucky an independant state, provided it’s inhabitants consent to it, and Congress will receive them into the union. Massachusets has repealed so much of her navigation act as respected any foreign nation except Gr. Britain. Contributions of money come slowly to the public treasury. A committee of Congress have drawn a strong report on that subject, which has produced a good effect in the states. In a letter of Mar. 20. from Doctr. Franklin to me is this passage. ‘As to public affairs the Congress has not been able to assemble more than 7. or 8. states during the whole winter, so the treaty with Prussia remains still unratified, tho’ there is no doubt of it’s being done soon as a full Congress is expected next month. The disposition to furnish Congress with ample powers augments daily, as people become more enlightened. And I do not remember ever to have seen during my long life, more signs of public felicity than appear at present throughout these states; the Cultivators of the earth who make the bulk of our nation, having had good crops, which are paid for at high prices, with ready money; the artisans too receive high wages, and the value of all real estates is augmented greatly. Merchants and shopkeepers indeed complain that there is not business enough. But this is evidently not owing to the fewness of buyers, but to the too great number of sellers; for the consumption of goods was never greater, as appears by the dress, furniture and manner of living of all ranks of the people.’ His health is good, except as to the stone which does not grow worse. I thank you for your  attention to my request about the books which Mr. Barclay writes me he has forwarded from Cadiz. I have the honour to be
